DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. 
	The applicant argues “Le fails to teach or render obvious “transmitting a message, from [a] WTRU to a base station” which indicates “a timing offset with respect to subframe number 0 of system frame number 0” as is recited by pending claim 1 as amended. Instead, Le recites that “a starting subframe can be specified as Starting_SF_UL+Last_Subframe, where Last_Subframe is either: (a) the subframe where the last uplink SPS transmission was sent, if SPS_Reconfig_Request is not sent as part of an uplink SPS transmission; or (b) the subframe where the SPS_Reconfig_Request is sent, if SPS_Reconfig_Request is sent as part of an uplink SPS transmission” at paragraph [0110], Further, paragraph [0130] of Le clarifies that “a starting subframe” is specified “in terms of an offset from a last subframe.”” See pages 7-8 of applicant’s remarks.  The examiner respectfully disagrees.
	Langereis discloses “…a SchedulingRequestConfig information element according to 3GPP 36.331 (E-UTRA RRC) used to define resources for D-SR. In particular, RRC uses a SchedulingRequestConfig information element including a first 11 bit index sr-PUCCH-ResourceIndex (also referred to as Index-1) to define a code a second 8 bit index sr-ConfigIndex (also referred to as Index-2) to define a time domain of the PUCCH assigned for the D-SR resource(s)… Index-2 (sr-ConfigIndex) is coupled to a periodicity P and a subframe offset O as defined in the table of FIG. 4 (in other words, figure 4 shows a timing offset with respect to subframe 0)…In FIG. 4, the first column (SR configuration index) provides the index values used for sr-ConfigIndex (Index-2) of FIG. 2, the second column (SR periodicity P) provides the periodicity in milliseconds (ms) associated with the respective index value, and the third column (SR subframe offset O) provides the SR subframe offset associated with the respective index value (calculated as the index value minus the indicated integer)...”  See paragraphs [0004]-[0006].  In other words, Langereis discloses the SchedulingRequestConfig information element such as Index-1 and Index-2 where Index-2 indicates a timing offset with respect to subframe 0 of system frame number 0 as shown in figure 4.  
	Further, paragraph [0028] of Langereis disclose “…a dedicated scheduling request may be received from the wireless terminal over a Physical Uplink Control Channel (PUCCH) using one of the resources defined according to the subframe time offset and the time periodicity (in other words, resources as defined in the SchedulingRequestConfig information element described above).”  Therefore, considered as a message indicating a timing offset with respect to subframe 0 of system frame number 0.
	The applicant argues “Le does not teach or render obvious claim 4 which recites that an “indication of the SPS configuration is received over a physical downlink control channel (PDCCH).” Claim 4 depends from claim 1 which recites that the indication is received “in response to the transmitted message.” This failure is clear from Lee at FIG. 7 which shows an eNB activating uplink SPS at step 702 without first receiving a message from the UE.”  See page 8 of applicant’s remarks.  The examiner respectfully disagrees.
	According to paragraph [0051] of Le, an eNB typically grants an uplink or downlink resource to a UE by sending SPS activation/reconfiguration signaling (in other words, an indication of the SPS configuration) to the user device over a control channel such as, for example, the physical downlink control channel (PDCCH) (in other words, an indication of the SPS configuration is received over a physical downlink control channel (PDCCH)) or enhanced PDCCH (ePDCCH).  Therefore, Le discloses an indication of the SPS configuration is received over a physical downlink control channel (PDCCH).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-5, 8, 10-12, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le, U.S. Publication No. 2015/0282148 in view of Langereis et al. (Langereis), U.S. Publication No. 2016/0345352 in further view of Faurie et al. (Faurie), U.S. Publication No. 2016/0338094.
Regarding Claims 1, 8 and 15, Le discloses a method performed by a wireless 
transmit / receive unit (WTRU), the method comprising:
transmitting a message, from the WTRU to a base station (i.e., the UE 102 performs signaling sufficient to indicate a request for SPS reconfiguration to the eNB 104; see paragraphs [0109] and [0110]), wherein the message indicates a traffic periodicity (in other words, periodic time interval as described in paragraphs [0110] and [0111]);
receiving, by the WTRU from the base station, in response to the transmitted message, an indication of a semi-persistent scheduling (SPS) configuration (i.e., the eNB 104 notifies the UE 102 of the reconfigured uplink SPS; see paragraph [0117]).
Le fails to disclose a timing offset with respect to subframe number 0 of system 
frame number 0 and transmitting data on a sidelink channel, by the WTRU to another WTRU, in accordance with the SPS configuration.
Langereis discloses a timing offset with respect to subframe number 0 of system 
frame number 0 (see paragraphs [0004]-[0006]) Also, see examiner’s response above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Langereis’ invention with Le’s invention for increasing system capacity and improving scheduling requests.
Le and Langereis fail to disclose transmitting data on a sidelink channel, by the WTRU to another WTRU, in accordance with the SPS configuration.
(as shown in figure 9), by the WTRU to another WTRU, in accordance with the SPS configuration (as described in paragraph [0126]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Faurie’s invention with Le’s and Langereis’ invention for efficiently and effectively allocating resources for device-to-device transmissions.
Regarding Claims 3, 10 and 17, Le, Langereis and Faurie disclose the method and WTRU as described above.  Le fail to disclose wherein the SPS configuration corresponds to a PC5 interface.  Faurie discloses wherein the SPS configuration corresponds to a PC5 interface (see paragraph [0126] and figure 9).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Faurie’s invention with Le’s and Langereis’ invention for efficiently and effectively allocating resources for device-to-device transmissions.
Regarding Claims 4, 11 and 18, Le, Langereis and Faurie disclose the method and WTRU as described above.  Le further discloses wherein the indication of the SPS configuration is received over a physical downlink control channel (PDCCH) (see paragraph [0051]).
Regarding Claims 5, 12 and 19, Le, Langereis and Faurie disclose the method and WTRU as described above.  Le further discloses wherein the request includes an index of the SPS configuration (see paragraph [0128]).
s 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le, Langereis and Faurie in view of Yu et al. (Yu), U.S. Publication No. 2019/0053215.
Regarding Claims 6 and 13, Le, Langereis and Faurie disclose the method and WTRU as described above.  Le, Langereis and Faurie fail to disclose further comprising: transmitting the data, in accordance with a logical channel priority (LCP).  Yu discloses further comprising: transmitting the data, in accordance with a logical channel priority (LCP) (see paragraph [0029]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Yu’s invention with Le’s, Langereis’ and Faurie’s invention for improving communications.
Regarding Claims 7, 14 and 20, Le, Langereis and Faurie disclose the method and WTRU as described above.  Le discloses wherein the message includes an information element (in other words, the request includes information related to a size of the one or more future uplink packets (i.e., packet information element); see paragraphs [0009] and [0110]).  Lee fails to disclose a ProSe Per-Packet Priority (PPPP).  Yu discloses a ProSe Per-Packet Priority (PPPP) (see paragraph [0029]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Yu’s invention with Le’s, Langereis’ and Faurie’s invention for improving communications.	
6.	Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le, Langereis and Faurie in view of Der Velde et al. (Der Velde), U.S. Publication No. 2015/0223212.
Regarding Claims 21-23, Le, Langereis and Faurie disclose the method and WTRU as described above.  Le, Langereis and Faurie fail to disclose further comprising: receiving, by the WTRU from the base station, a deactivation message indicating deactivation of the SPS configuration.  Der Velde discloses further comprising: receiving, by the WTRU from the base station, a deactivation message indicating deactivation of the SPS configuration (see paragraph [0078]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Der Velde’s invention with Le’s, Langereis’ and Faurie’s invention for supporting a dual connectivity as discussed in Der Velde.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645      
May 21, 2021